Title: H. G. Letter IX, 3 March 1789
From: “H. G.”,Hamilton, Alexander
To: 


New-York, March 3, 1789.
Dear Sir,
I have mentioned as a third circumstance tending to prove the enmity of the Governor to the UNION, “That his behaviour towards the individuals composing Congress has been of a nature calculated to give them just cause of disgust.”
I am well informed, that his Excellency never made a visit to, or had any intercourse of civilities with either of the two last Presidents of Congress. This neglect on his part appears the more pointed; as it is well known that he had been upon a footing of intimacy with one of the gentlemen previous to his appointment. I I mean General St. Clair. This gentleman had been heard to lament that the Governor’s conduct towards him, in an official respect, had put it out of his power to keep up the amicable intercourse, which had formerly subsisted between them. It seems as if the character of a President of Congress amounted in the Governor’s estimation to a forfeiture even of the rights of private friendship.
This behaviour to the official head of Congress is to be regarded in a stronger light than mere disrespect to the individual. It may justly be esteemed disrespect to the body themselves, and to have been dictated by a disposition to humiliate the government, which they administered.
The same spirit run through the Governor’s conduct towards the members of Congress in general. Very few, if any of them experienced any attentions whatever from him.
Whatever apology may be made for the Governor’s want of decent hospitality towards the representatives of the United States; I believe it will be difficult to find an excuse for his personal neglect of them. There are civilities which cost nothing; and these might have been bestowed without any violation of the frugality of his Excellency’s maxims.
It may be asked how it can be determined where the fault lay, whether with the Governor, or with the individuals of Congress. I answer, that with regard to the Presidents of Congress there can be no doubt. As that body sat in the state, it was unquestionably the duty of the Governor to pay the first attentions to the President after his election. This rule has been understood throughout America; and its propriety is felt evident. The omitting to pay those attentions was a mark of disregard to the government of the Union, for which there can be no excuse, and which admits of but one interpretation.
Dear Sir,   Your’s sincerely, &c.
H___ G___.


To ___ ___. Esq.
}


Suffolk County.



